Name: Commission Regulation (EEC) No 77/81 of 13 January 1981 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country
 Type: Regulation
 Subject Matter: America;  international trade;  trade;  animal product;  cooperation policy;  tariff policy
 Date Published: nan

 14. 1 . 81 Official Journal of the European Communities No L 12/5 COMMISSION REGULATION (EEC) No 77/81 of 13 January 1981 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country Whereas no further quantities are available for 1981 ; whereas no further applications for licences may be lodged and the applications lodged in January 1981 must be rejected, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall issue on 15 January 1981 export licences as provided for by Regulation (EEC) No 2973/79 for which applications were made during the month of December 1980 to the extent of 76-84 % of the quantity applied for . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2 ), as amended by Regulation (EEC) No 2077/80 ( 3 ), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 2973/79 provides for the issue of export licences for certain beef and veal that will be exported to the United States of America ; whereas the amount of this beef and veal must be limited to 5 000 tonnes in 1981 ; Whereas applications for licences lodged during the month of December 1980 exceed the quantity avail ­ able ; whereas it is , therefore, necessary to fix a percen ­ tage reduction in the quantities for which licence applications have been lodged ; Article 2 The licence applications lodged during January 1981 are hereby rejected . No applications for licences shall be lodged before 15 December 1981 . Applications for export licences for the month of January 1982 may be lodged as from 16 December 1981 . Article 3 This Regulation shall enter into force on 14 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 January 1981 . For the Commission The President Gaston THORN (!) OJ No L 334, 28 . 12 . 1979 , p . 8 . ( 2 ) OJ No L 336, 29 . 12 . 1979 , p . 44 . ( 3 ) OJ No L 202, 2 . 8 . 1980, p . 22 .